  1 THOMAS B. WALPER (State Bar No. 96667)
    thomas.walper@mto.com
  2 JOHN W. BERRY (State Bar No. 295760)
    john.berry@mto.com
  3 ALEXANDER S. GORIN (State Bar No. 326235)
    alex.gorin@mto.com
  4 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, Fiftieth Floor
  5 Los Angeles, California 90071-3426
    Telephone:    (213) 683-9100
  6 Facsimile:    (213) 687-3702

  7 RACHAEL E. MENY (State Bar No. 178514)
    rmeny@keker.com
  8 THOMAS E. GORMAN (State Bar No. 279409)
    tgorman@keker.com
  9 KEKER, VAN NEST & PETERS LLC
    633 Battery Street
 10 San Francisco, California 94111-1809
    Telephone:     (415) 391-5400
 11 Facsimile:     (415) 397-7188

 12

 13
                           UNITED STATES BANKRUPTCY COURT
 14
                           NORTHERN DISTRICT OF CALIFORNIA
 15
                                     SAN FRANCISCO DIVISION
 16
      In re                                    Bankruptcy Case No. 20-30242 (HLB)
 17
      ANTHONY SCOTT LEVANDOWSKI,               Chapter 11
 18
                        Debtor.                Hon. Hannah L. Blumenstiel
 19

 20 ANTHONY SCOTT LEVANDOWSKI,                 Adv. Proceeding No. 20-03050

 21                     Plaintiff,
                                               DECLARATION OF JOHN W. BERRY IN
 22 UBER TECHNOLOGIES, INC.,                   PARTIAL SUPPORT OF DEFENDANT
                                               UBER TECHNOLOGIES, INC.’S
 23                     Defendant.             AMENDED OMNIBUS MOTION TO SEAL
                                               PURSUANT TO LOCAL RULE 79-5
 24

 25

 26

 27

 28

Case: 20-03050 DECLARATION OF JOHN
               Doc# 216 Filed:     W. BERRY
                                03/29/21    IN PARTIAL
                                          Entered:     SUPPORT
                                                   03/29/21    OF DEFENDANT
                                                            23:58:55   Page 1 of 8
                  UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1          I, John W. Berry, hereby declare:

  2          1.      I am a partner at the law firm of Munger, Tolles & Olson LLP and counsel of

  3 record for Google LLC (“Google”) in the above-captioned matter. I am admitted to practice

  4 before all of the courts of the State of California and this Court. I have personal knowledge of the

  5 facts set forth in this declaration, and, if called as a witness, I could and would testify competently

  6 to the matters set forth herein

  7          2.      Pursuant to Civil Local Rules 79-5(d), I submit this declaration in partial support of

  8 Defendant Uber Technologies, Inc.’s Amended Omnibus Administrative Motion to File Partially

  9 Redacted Oppositions to Plaintiff’s Motions for Summary Judgment, to File Exhibits Under Seal,

 10 and File Amended Omnibus Declaration. Dkt. No. 161.

 11          3.      Google requests that Exhibit 1 to the Amended Omnibus Declaration of Katherine

 12 Ciliberti in Support of Uber Technologies, Inc.’s Oppositions to Plaintiff’s Motions for Partial

 13 Summary Judgment (“Ciliberti Declaration”) be filed under seal. Exhibit 1 is a redacted version

 14 of the Arbitration Award, dated nunc pro tunc December 6, 2019 (the “Arbitration Award”). See

 15 Dkt. No. 182-1. It was produced in discovery as “Highly Confidential - Attorney Eyes’ Only”

 16 under the Protective Order governing this litigation. It also contains unredacted information that

 17 the Court has previously ordered can be sealed in this litigation. See Dkt. No. 66 (granting Uber’s

 18 motion to file a version of the Arbitration Award attached to its answer where all of the pages

 19 were redacted except for the cover page); Dkt. No. 159 at 5:3-6 (“the court can (and will) seal the

 20 portion of the record of trial involving any discussion of the Award, consistent with its prior orders

 21 sealing the Award when submitted in support of pleadings filed in this action”); see also generally

 22 Dkt. No. 159 at 5:3-15, 6:7-12. Indeed, this largely unredacted version of the Arbitration Award

 23 contains substantial amounts of confidential and highly confidential information that was

 24 produced during an arbitration, pursuant to the arbitration protective order that protects both the

 25 information produced and the Award’s descriptions of “information … extracted from

 26 PROTECTED INFORMATION” and “excerpts” and “summaries … of PROTECTED

 27 INFORMATION.” Arb. Prot. Order at §§ I(A)(1), (A)(5); see also Dkt. No. 42 (protective order).

 28
                                                       -1-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 2 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1          4.      Moreover, Exhibit 1 contains substantial amounts of confidential and highly

  2 confidential information from Google, Mr. Levandowski, Uber and third parties, including

  3 confidential and non-public information regarding employment and compensation information of

  4 third-party Google employees, Mr. Levandowski’s employment, compensation and finances,

  5 Google’s compensation practices and bonus plans, Google’s acquisitions, technical specifications

  6 of technology acquired in an acquisition and financial and technical information regarding third

  7 parties. This is all information that Google treats as confidential, or has been produced to Google

  8 as confidential by third parties, and is information that is confidential. Sealing of this type of

  9 information is thus justified under either the “good cause” or “compelling reasons”

 10 standard. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). In addition,

 11 Google notes that a redacted version of the Arbitration Award has already been publicly filed. See

 12 Dkt. No. 16-1 (redacted version of Arbitration Award). Exhibit 1, however, reveals text that was

 13 redacted in that public, redacted version of the Arbitration Award. Thus, because a public version

 14 of the Arbitration Award is already on this proceeding’s public docket, Google believes that

 15 Exhibit 1 (which reveals Google proprietary information) should remain under seal or, if a version

 16 of Exhibit 1 is publicly filed, that public version should have the same redactions as those found in

 17 the redacted version of the Arbitration Award that is on the public docket at Dkt. No. 16-1.

 18          5.      Google requests that Exhibit 6 to the Ciliberti Declaration be sealed. Exhibit 6 is

 19 the Settlement Agreement in Waymo LLC v. Uber Techs., Inc., Case No. 3:17-cv-00939-WHA

 20 (N.D. Cal.) (the “Waymo Litigation”), dated February 8, 2018 (GOOG-CHFR-00023976). Dkt.

 21 No. 182-3. The Settlement Agreement is confidential by its own terms, was and is treated as

 22 confidential by the parties and is sensitive for business reasons. Uber has also requested to seal

 23 this document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC. Also, the Court has

 24 already permitted the sealing of the Settlement Agreement and documents discussing its terms.

 25 See Dkt. No. 28 (granting motion to redact settlement related information in Uber’s opposition to

 26 Google’s motion to intervene); Dkt. No. 32 (same, in Google’s reply in support of its motion to

 27 intervene); Dkt. No. 44 (same, in Uber’s amended answer); Dkt. No. 156 (ordering references to

 28 and descriptions and quotations of Settlement Agreement to be filed under seal); see also Dkt. No.
                                                       -2-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 3 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1 76 (seeking to file the Settlement Agreement under seal)). Google believes sealing Exhibit 6 in its

  2 entirety is consistent with the Court’s prior sealing orders.

  3          6.      Google requests that Exhibit 7 to the Ciliberti Declaration be sealed Exhibit 7 is a

  4 Non-Competition and Non-Solicitation Agreement by Anthony Levandowski for Anthony’s

  5 Robots in favor and for the benefit of Google, Inc., dated July 28, 2011 (AL-UBER0077951). Dkt.

  6 No. 182-4. Exhibit 7 contains contractual terms that are non-public, confidential business

  7 information. Disclosure of this information would cause competitive harm to Google’s business

  8 interests and disadvantage Google in future employment and acquisition negotiations. Because of

  9 the nature of the agreement, Google requests that Exhibit 7 be sealed in its entirety. Sealing of this

 10 type of information is thus justified under either the “good cause” or “compelling reasons”

 11 standard. Kamakana, 447 F.3d at 1180.

 12          7.      Google requests Exhibit 8 to the Ciliberti Declaration be sealed. Exhibit 8 is a

 13 Non-Competition and Non-Solicitation Agreement by Pierre-Yves Droz for 510 Systems in favor

 14 and for the benefit of Google Inc., dated July 28, 2011 (AL-UBER0077951). Dkt. No. 182-5. Like

 15 Exhibit 7, Exhibit 8 contains contractual terms that are non-public, confidential business

 16 information. Disclosure of this information would cause competitive harm to Google’s business

 17 interests and disadvantage Google in future employment and acquisition negotiations. Because of

 18 the nature of the agreement, Google requests that Exhibit 8 be sealed in its entirety. Sealing of this

 19 type of information is thus justified under either the “good cause” or “compelling reasons”

 20 standard. Kamakana, 447 F.3d at 1180.

 21          8.      Google requests that Exhibit 9 to the Ciliberti Declaration be sealed. Exhibit 9 is

 22 Anthony Levandowski’s Employment Agreement with Google, dated January 1, 2012, previously

 23 marked in the Google Arbitration as TX 120 (GOOG-ALBK1-00012910). Dkt. No. 182-6. Exhibit

 24 9 discusses in detail the compensation structure and confidential employment terms Google

 25 offered to Anthony Levandowski when he was hired in 2012. Disclosure of these terms would

 26 disadvantage Google in future efforts to recruit and retain employees. Exhibit 9 also includes

 27 details of Google’s Chauffeur Bonus Plan. Information about the details and structure of Google’s

 28 Chauffeur Bonus Plan are confidential and proprietary. Disclosure of this information would
                                                      -3-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 4 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1 cause competitive harm to Google’s business interests, advantage Google’s competitors. Because

  2 of the nature of the agreement, Google requests that Exhibit 9 be sealed in its entirety. Sealing of

  3 this type of information is thus justified under either the “good cause” or “compelling reasons”

  4 standard. Kamakana, 447 F.3d at 1180.

  5          9.      Google requests that Exhibit 43 to the Ciliberti Declaration be sealed. Exhibit 43 is

  6 an email chain from with a draft of the Settlement Agreement, dated February 4, 2018 (Uber-

  7 AL_00005059). Dkt. No. 182-35. Google has already sought, and the Court has approved, sealing

  8 information related to the settlement negotiations, which are subject to a confidentiality

  9 agreement. See Dkt. No. 186 (granting Google’s request to seal exhibits describing settlement

 10 negotiations). Uber has also requested to seal this document (see Dkt. No. 161 at 4-5), as does

 11 non-party Waymo LLC. Moreover, the Court has already permitted the sealing of the Settlement

 12 Agreement itself, as well as documents discussing its terms. See Dkt. No. 28 (granting motion to

 13 redact settlement related information in Uber’s opposition to Google’s motion to intervene); Dkt.

 14 No. 32 (same, in Google’s reply in support of its motion to intervene); Dkt. No. 44 (same, in

 15 Uber’s amended answer); Dkt. No. 156 (ordering references to and descriptions and quotations of

 16 Settlement Agreement to be filed under seal); see also Dkt. No. 76 (seeking to file the Settlement

 17 Agreement under seal). The Settlement Agreement and the related settlement negotiations were

 18 subject to a confidentiality agreement, were and are treated as confidential by the parties and are

 19 sensitive for business reasons. Google believes sealing Exhibit 6 in its entirety is consistent with

 20 the Court’s prior seal orders.

 21          10.     Google requests that Exhibit 44 to the Ciliberti Declaration be sealed. Exhibit 44 to

 22 the Ciliberti Declaration is an email chain, with a draft of the Settlement Agreement, dated

 23 February 5, 2018 (UBER-AL_00000799). Dkt. No. 182-36. Uber has also requested to seal this

 24 document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC. Exhibit 44 contains

 25 confidential settlement negotiation information and should be sealed in its entirety for the reasons

 26 described above, see supra ¶ 9.

 27          11.     Google requests that Exhibit 45 to the Ciliberti Declaration be sealed. Exhibit 45 to

 28 the Ciliberti Declaration is an email chain, with a draft settlement agreement attached, dated
                                                      -4-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 5 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1 February 5, 2018 (UBER-AL_00000799). (Dkt. No. 182-37). Uber has also requested to seal this

  2 document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC. Exhibit 45 contains

  3 confidential settlement negotiation information and should be sealed in its entirety for the reasons

  4 described above, see supra ¶ 9.

  5          12.     Google requests that Exhibit 46 to the Ciliberti Declaration be sealed. Exhibit 46 is

  6 Uber Technologies, Inc. Series G-2 Preferred Stock Issuance Agreement, dated March 9, 2018

  7 (UBER-AL00000230). Dkt. No. 182-38. Exhibit 46 contains the specific, non-public terms of a

  8 stock issuance made by Uber as part of the Settlement Agreement. Uber has also requested to seal

  9 this document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC. As discussed above,

 10 supra ¶ 5, the terms of the Settlement Agreement are confidential under the terms of the settlement

 11 itself and so Uber and non-party Waymo have sought to seal documents containing those terms.

 12 Also, the Court has already permitted the sealing of the Settlement Agreement and documents

 13 discussing or revealing its terms, as this document does. See supra ¶ 5. Google believes sealing

 14 Exhibit 6 in its entirety is consistent with the Court’s prior sealing orders.

 15          13.     Google requests that Exhibit 50 to the Ciliberti Declaration be sealed. Exhibit 50 is

 16 a one-page wire transfer from Uber to counsel for Google, dated February 7, 2020 (UBER-AL-

 17 00003045). See Dkt. No. 182-41. Uber has also requested to seal this document in its entirety (see

 18 Dkt. No. 161 at 4-5). Exhibit 50 does not contain Google information, but does contain highly

 19 sensitive bank account information and details for Google’s counsel, Keker, Van Nest, & Peters

 20 LLP. The disclosure of these details could result in financial harm to Keker, Van Nest, & Peters

 21 LLP. Redacting the confidential information in Exhibit 50 about Google’s counsel’s bank account

 22 information is therefore appropriate. Sealing of this type of information is thus justified under

 23 either the “good cause” or “compelling reasons” standard. Kamakana, 447 F.3d at 1180.

 24          14.     Google requests that deposition transcript pages 34 and 35 of Exhibit 65 to the

 25 Ciliberti Declaration be sealed. Exhibit 65 to the Ciliberti Declaration is a copy of excerpts from

 26 the deposition transcript of Uber’s Rule 30(b)(6) witness, Cameron Poetzscher, dated January 26,

 27 2021. See Dkt. No. 182-56. Pages 34 and 35 of Exhibit 65 contains confidential settlement

 28 negotiation information and should be sealed for the reasons described above, see supra ¶ 9.
                                                       -5-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 6 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1 Uber has also requested to seal this document (see Dkt. No. 161 at 4-5), as does non-party Waymo

  2 LLC. And the Court has already sealed the page immediately preceding the portion of Mr.

  3 Poetzscher deposition that Google, Uber, and Waymo LLC seek to have sealed here. See Dkt. No.

  4 186 (granting Google’s request to seal Dkt. No. 163-3).

  5          15.    Google requests that Exhibit 72 to the Ciliberti Declaration be redacted and the

  6 unredacted version of Exhibit 72 be filed under seal. Exhibit 72 is a copy of “excerpts from the

  7 hearing in the Google Arbitration of testimony from Chelsea Bailey, John Hartog, James Haslim,

  8 Brent Schwarz, and Ognen Stojanovski, dated May 1, 2018, May 3, 2018 and May 8, 2018.” See

  9 Dkt. No. 182-63. Exhibit 72 contains sensitive internal details about Google’s personnel for its

 10 self-driving car development effort. Public disclosure of this material could cause competitive

 11 harm to Google by revealing business strategies and internal analysis. Sealing of this type of

 12 information is thus justified under either the “good cause” or “compelling reasons”

 13 standard. Kamakana, 447 F.3d at 1180.

 14          16.    Google requests that Exhibit 73 to the Ciliberti Declaration be sealed. Exhibit 73 is

 15 the declaration of Mary Fulginiti Genow, dated March 17, 2021, including exhibits A-K. See Dkt.

 16 No. 181-64. Exhibit 73 and its accompanying exhibits contain a significant amount of Google

 17 confidential and personal information about Google’s current and former employees. These

 18 materials also contain confidential business information about Project Chauffeur. The exhibits to

 19 Exhibit 73 contain materials created during Stroz Friedberg LLP’s due diligence of Anthony

 20 Levandowski in 2016. Materials related to this “pre-transaction due diligence into Mr.

 21 Levandowski by Uber” have already been approved to be sealed by this court. See Dkt. No. 153 at

 22 10 (granting motion to seal with respect to the “Third Tranche” of Stroz-related documents).

 23          17.    Google requests that Exhibit 74 to the Ciliberti Declaration be sealed. Exhibit 74 is

 24 the declaration of Tony West, dated March 18, 2021, including an exhibit that includes a draft

 25 Settlement Agreement and an email discussing the settlement negotiations. See Dkt. No. 182-65.

 26 Exhibit 74 contains details related to settlement negotiations that were treated as confidential by

 27 the parties, and should be sealed for the reasons set forth above, see supra ¶ 9. Uber has also

 28 requested to seal this document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC.
                                                      -6-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 7 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
  1          18.    Google requests that Exhibit 75 to the Ciliberti Declaration be sealed. Exhibit 75 to

  2 the Ciliberti Declaration is the declaration of Robert Wu, dated March 18, 2021. (Dkt. No. 182-

  3 66). Exhibit 75 contains details of the Settlement Agreement that are treated as confidential by the

  4 parties, and should be sealed for the reasons set forth above, see supra ¶ 5. Uber has also requested

  5 to seal this document (see Dkt. No. 161 at 4-5), as does non-party Waymo LLC.

  6          19.    As outlined above, Google seeks to redact Exhibit 72 rather than seal it in its

  7 entirety. Concurrently with this declaration, Google will submit for the Court’s consideration a

  8 partially redacted version of Exhibit 72 under seal.

  9          I declare under penalty of perjury under the laws of the State of California that the

 10 foregoing is true and correct.

 11          Executed on this 29th day of March, 2021, at Los Angeles, California.

 12

 13                                                       /s/ John W. Berry
                                                        John W. Berry
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      -7-
Case: 20-03050     DECLARATION OF JOHN
                   Doc# 216 Filed:     W. BERRY
                                    03/29/21     IN PARTIAL
                                                Entered:    SUPPORT
                                                         03/29/21   OF DEFENDANT
                                                                  23:58:55  Page 8 of 8
                     UBER TECHNOLOGIES, INC.’S AMENDED OMNIBUS MOTION TO SEAL
